The application is denied. According to the facts of the case as found by the Court of Appeal, there appears no error of law in the judginent Complained of.
BARHAÍ/f, J., recused.
SUMMERS, J.,
is of the opinion the writ should be granted. We have already found: “The record is inconclusive and does not contain sufficient evidence for such a determination (extent of injuries) by us.” (Parentheses added.) Foggin v. General Guaranty Insurance Co., 250 La. 347, 195 So.2d 636 (1967). The Court of Appeal has read into this dear finding a meaning which is Jiot warranted by the language quoted.